Citation Nr: 1429472	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a discogenic degenerative change of the lumbar spine, to include as secondary to the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod. 

2.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod. 

3.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, to include pain in the right hip, on a schedular and extraschedular basis.



4.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a fracture to the left radius, post internal fixation with limitation of supination and un-united fracture, left ulnar styloid, on a schedular and extraschedular basis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961 and from October 1961 to August 1962. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Board remanded this case for additional development in February 2011.  The Board's directives having been completed, the case is returned to the Board for adjudication.

The Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made no mention of unemployability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


FINDINGS OF FACT

1.  The Veteran's discogenic degenerative change of the lumbar spine was not caused or aggravated by a service-connected disability, was not chronic during service, has not been productive of symptoms continuously since service, was not manifest to a compensable degree within one year of separation and is not related to service or any incident therein, including a February 1962 motor vehicle accident.

2.  The Veteran's mild osteoarthritis of the left knee was not caused or aggravated by a service-connected disability, was not chronic during service, has not been productive of symptoms continuously since service, was not manifest to a compensable degree within one year of separation and is not related to service or any incident therein, including a February 1962 motor vehicle accident.

3.  The Veteran's residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, to include pain in the right hip, have been manifested by no more than "slight" disability of the right hip, but not disability of the right knee, or compensable limitation of motion in the right hip, throughout the period on appeal. 

4.  The Veteran's residuals of a fracture to the left radius, post internal fixation with limitation of supination and un-united fracture, left ulnar styloid, have been manifested by limitation of pronation to 60 degrees, but not wrist dorsiflexion of less than 15 degrees or palmar flexion limited to in line with the forearm even when considering painful motion, nonunion in the upper half of the ulna, nonunion in the lower half of the radius, or elbow impairment at any time during the period on appeal.  
5.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for service connection for discogenic degenerative change of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for mild osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

3.  The criteria for an evaluation greater than 10 percent for residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, to include pain in the right hip, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Code (DC) 5255 (2013).

4.  The criteria for an evaluation of 20 percent, but no higher, for residuals of a fracture to the left radius, post internal fixation with limitation of supination and un-united fracture, left ulnar styloid, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 5213 (2013).

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and increased ratings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A December 2007 letter satisfied the duty to notify provisions prior to initial adjudication of the Veteran's service connection and increased ratings claims in June 2008, except as to the back disability claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

The Veteran's original claim for service connection for a back disability did not indicate that he sought service connection on a secondary basis.  The December 2007 letter was adequate, pre-adjudicatory notice as to all other notice elements.  38 C.F.R. § 3.159(b)(1); see also Dingess, 19 Vet. App. at 490.  The Board remanded in part to afford the Veteran with adequate notice for the back disability claim with regard to secondary service connection.  A March 2011 letter provided fresh, fully adequate notice for the claim.  The Veteran responded to the letter in April 2011.  The claim was readjudicated in a May 2012 Supplemental Statement of the Case.  The Board finds that no prejudice as to the Veteran's claims for service connection for a back disability resulted from the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims, instead indicating in April 2011 that he had no treatment outside VA.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

With regard to the service connection claims, the Veteran was afforded an April 2011 medical examination to obtain an opinion as to whether his back or left knee disabilities were the result of service or a service-connected disability.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The necessary opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the April 2011 examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran's right femur and left radius and ulna fracture disabilities were evaluated most recently at the April 2011 VA examination.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate each the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The April 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claims.

The Board remanded this case for additional development in February 2011.  The Board instructed that the Veteran be provided adequate notice regarding the service connection for a back disability claim, that all pertinent VA treatment records from the Tampa, Florida, VA Medical Center be secured for the record, ask if the Veteran had any private treatment, and schedule the Veteran for VA examinations in conjunction with each disability on appeal.  Adequate notice for the back disability claim was provided in a March 2011 letter, as discussed.  The Veteran's VA treatment records from the Tampa VA Medical Center through April 2012 were associated with the claims file.  The Veteran informed VA that he had no private treatment in April 2011.  Finally, the Veteran underwent April 2011 VA examinations for each disability on appeal.  The examinations and medical opinions therein are adequate for ratings purposes, as discussed.  The Board finds that the Appeals Management Center complied substantially with February 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

II.  Service Connection

The Veteran filed a January 2008 statement to the effect that his service-connected right femur disability had changed his gait and made his low back and left knee sore.  He contends that service connection is warranted on this basis.

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  The Veteran is service connected for residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod.  March 2008 X-ray studies were interpreted to show mild osteoarthritis of the left knee and mild discogenic degenerative change of the lumbar spine, most prominent at the L5-S1 joint.  These facts are not in dispute.  The remaining issue is whether the left knee or lumbar spine disabilities were caused or aggravated by the right femur fracture residuals.  

The Veteran alleges that he limps due to his right femur fracture residuals.  A lay person is generally competent to report a limp.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds, however, that the Veteran is not credible in reporting a limp caused by his service-connected right leg disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran has appeared at prior VA examinations with a cane and limping during the examinations.  At a January 1963 VA examination, the Veteran walked with a cane, which was, in the examiner's opinion, more habit than need.  At a March 1965 VA examination, the Veteran had a cane with him, but the examiner indicated that the Veteran did not need a cane and walked about the examination room in a normal manner with no limp manifest.  At a November 1966 VA examination, the Veteran had a slight limp favoring the right leg, but did not have a cane at that time.  At a January 1973 VA examination, the Veteran had a slight right limp and without assistive cane or crutch, but the examiner noted that the limp did not seem to be consistent. 

The Veteran's VA treatment records generally show that he does not have a limp.  An October 2010 primary care note indicated that he had an abnormal gait, but whether this was the result of a limp was not recorded.  Other primary care notes from December 2007, February and May 2008, January, March, August, and September 2009, January, April, and June 2010, June 2011, and January and April 2012 all note a normal gait.  A June 2010 ambulatory care note also shows a normal gait.  

At a March 2008 VA examination, the Veteran was noted to have an antalgic gait, but the examiner also found no evidence of abnormal weigh bearing in the feet.  The Veteran did not have or require an assistive device for walking.  

At an April 2011 VA examination, the Veteran again had an antalgic gait, without other evidence of abnormal weight bearing.  In spite of the Veteran's antalgic gait, the examiner indicated in his discussion of the case that there was no evidence of leg length discrepancy or thigh muscle atrophy that might have altered the Veteran' gait pattern.  

In short, the medical evidence tends to show that the Veteran does not have a limp.  The Veteran also only appears to have a limp when reporting for VA examinations in conjunction with his disability compensation claims.  The 2007 to 2011 VA treatment records only show one instance of an abnormal gait in October 2010.  As stated, there is no indication that the October 2010 abnormal gait entry was a limp or some other gait abnormality.  At that time, the Veteran was seeking treatment for peripheral vascular disease of both lower extremities and had also been diagnosed with sensory peripheral neuropathy and metatarsalgia of the feet due to diabetes mellitus, type 2.  The October 2010 entry, without more, is not sufficiently detailed to determine whether a limp was present or not.  The 1963 and 1965 VA examination reports show that the Veteran overrepresented the level of disability present by use of a cane.  Given the substantial medical evidence, the Board finds that the Veteran's account of limping due to his service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, are not credible.  See Buchanan, 451 F.3d at 1336.  Thus, the Board affords them no probative weight.  There is no lay evidence other than the Veteran's statements about his limp regarding a nexus between his service-connected right leg disability and either the back or left knee disability.  

The medical evidence does not support a nexus, by either causation or aggravation, between the Veteran's service-connected right leg disability and either the back or left knee disability.  The April 2011 VA examination report indicates that the degenerative joint and disc disease seen in the Veteran are more likely the result of the expected aging process commonly seen in the Veteran's age group, likely accelerated or aggravated by his overweight status.  

The Board finds that the preponderance of the evidence is against causation or aggravated of either mild osteoarthritis of the left knee and mild discogenic degenerative change of the lumbar spine, most prominent at the L5-S1 joint by the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod.  The lay evidence of nexus surrounds alleged limp caused by the right femur fracture residuals; but the Board has found this evidence to be not credible and without probative value.  In the absence of a limp, there is no probative lay evidence of nexus.  The medical evidence indicates that the left knee and lumbar spine disorders are more likely the result of aging and excessive weight.  The April 2011 VA medical opinion did not address the "limp" theory of service connection, but this is harmless, as the Board has found that the limp allegations are not probative.  There are no other identified symptoms or process by which either the left knee or lumbar spine disorders could have been caused or aggravated by the service-connected right femur fracture residuals.  The Board concludes that service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's back and left knee disabilities are forms of arthritis, which is a "chronic disease."  38 C.F.R. § 3.309(a).  Consideration of service connection under 38 C.F.R. §§ 3.303(b) and 3.307(a) is also warranted.  



The April 2011 VA examination report indicates the Veteran reported onset of back pain in 1960-61 ever since the motor vehicle accident during which his right femur and left radius and ulna were fractured.  A November 1966 VA examination report also indicates that the Veteran had some back trouble at that time.  

The Veteran is competent and credible to report the subjective symptom of pain.  The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  38 C.F.R. § 3.159(a).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that the Veteran's current report of low back pain during and after service is not competent evidence of in-service characteristic manifestations or continuous symptomatology of arthritis.  The mere presence of joint pain is not enough to constitute the presence of arthritis.  38 C.F.R. § 3.303(b).  Instead, there must be characteristic manifestations of arthritis.  Id.  Without more, the Veteran's complaints are conjectural.  The Veteran has not identified any basis by which a layperson could know that the back pain was indicative of arthritis versus some other disorder productive of pain in the same anatomical region.  The Veteran has not reported an in-service diagnosis of arthritis.  The Veteran has not indicated that he described his symptoms to a medical expert who indicated that his in-service low back symptoms constituted characteristic manifestations of arthritis.  On the contrary, when recounting this history at the April 2011 VA examination, the examiner concluded implicitly that his symptoms were not characteristic manifestations of arthritis in-service.  As will be discussed, the examiner concluded that the arthritis was age and weight related instead.  The Board turns to the other evidence of record.  

The service treatment records appear to be complete.  These treatment records do not include any complaints, symptoms, or treatment for a back disorder.  

The Veteran's past VA examination reports are also against the back disability claim.  The Veteran's back was evaluated at a March 1965 VA examination.  The Veteran had normal movement with no restrictions in his back.  Paravertebral musculature was well developed and not spastic, contracted, fibrotic, or atrophic.  Low back signs were negative.  The Veteran's back was evaluated again in January 1966 when he reported having back trouble.  The report states that examination of the lumbosacral spine and the rest of the spinal column failed to reveal any limitations with no evidence of muscle or joint involvement or any evidence of atrophy or other changes indicative of any back problem.  

The Veteran's service treatment records and VA examination reports are competent and credible evidence showing no characteristic manifestations of a back disability in service, continuous symptoms after service separation, or manifestation within one year of service separation.  These reports are entitled to great weight based on their competency, credibility, and similar conclusions based on the presentation of the facts.  The Veteran is not entitled to service connection on a "chronic disease" basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.

As to direct service connection, the preponderance of the evidence is against a relationship between the current back arthritis and any incident of service, including the motor vehicle accident.  The Board considers any nexus statement offered based on the Veteran's lay opinion to be not competent.  Where, as here, a lay person is not competent to diagnosis the underlying disease, the Board can only treat the layperson's opinion as to nexus as speculative.  While it may be true that the back disability is related to the in-service motor vehicle accident, the Veteran's statements do not make such a fact more or less likely to be true.  The Board affords the Veteran's lay statements regarding nexus no probative value for the same reasons that his statements were competent to diagnose arthritis above.  The medical evidence is against a relationship between the current back disability and service.  The April 2011 VA examination report indicates that the Veteran's lumbar spine disability is more likely to due the effects of aging and his overweight status.  The examiner explained that degenerative arthritis is due to the wearing away of cartilage over time.  The medical principle offered here is not analogous to a one-time trauma in a motor vehicle accident.  The Board finds this explanation is entitled to great probative weight.  The Board concludes that service connection is not warranted on a direct basis for discogenic degenerative change of the lumbar spine.  Shedden, at 1167.  The Board turns to consider the left knee claim.  

The Veteran does not contend and the record does not otherwise show that either a left knee disability may be related to service on direct or presumptive grounds.  The Veteran's service-connected right femur fracture residuals and left ulnar fracture residuals both were incurred in a February 1962 automobile accident.  The Veteran does not contend now, nor do his service or post-service 1963, 1966, and 1973 VA examination reports show, that he had any complaints related to the left knee at that time.  A January 1973 VA examination report indicates that the left knee was normal on physical examination at that time.  The March 2008 VA examination report indicates that the Veteran reported the onset of left knee pain in the early 1980's.  At the April 2011 VA examination, the Veteran reported onset of knee pain in 2000.  Neither the Veteran's statements in support of his claims or the medical record indicate that the current left knee disability may be related to service in any way.  

The April 2011 VA examination report also contains a report from the Veteran that he had meniscus surgery on both knees prior to service.  The Veteran's service records show repeated reference to a pre-service right knee medial meniscectomy, but there is no reference to a left knee meniscal disorder.  Given the Veteran's report of onset of left knee symptoms many years after service and his in-service comments that he had a preservice right knee surgery, the Board finds that the Veteran's report of bilateral knee surgery prior to service was a mistake on either the Veteran's or the examiner's part.  This mistake does not go to any of the bases of the offered opinions in the April 2011 and is, therefore, harmless.

In light of the foregoing, the Board finds that the lay and medical evidence does not demonstrate that the arthritis of the left knee was not chronic during service, has not been productive of symptoms continuously since service, and was not manifest to a compensable degree within one year of separation.  Service connection under 38 C.F.R. §§ 3.303(b) and 3.307(a) is not warranted.  Similarly, neither lay nor medical evidence indicates that the current left knee disability may be related to any incident of service, including the February 1962 motor vehicle accident.  Service connection is not warranted on a direct basis.  Shedden, 381 F.3d at 1167.

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Disability Ratings

The Veteran contends that he is entitled to ratings in excess of 10 percent each for his residuals of a right femur fracture or residuals of left radius and ulna fractures.  For the reasons that follow, the Board concludes that an increased rating is warranted for the left radius and ulna fracture residuals only.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

A.  Right Femur Fracture Residuals

The Veteran receives a 10 percent rating for right femur fracture residuals post internal fixation, under DC 5255, which rates femur impairment.  38 C.F.R. § 4.71a.  

Under DC 5255, malunion of the femur with slight knee or hip disability is assigned a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability is assigned a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability is assigned a 30 percent evaluation.  Fracture of the surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and weight bearing preserved with the aid of a brace, is assigned a 60 percent evaluation.  The highest rating available under DC 5255, 80 percent, is assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a.

A March 2008 VA examination report contains an X-ray study which was interpreted to show a healed mid femoral shaft fracture with good callus formation and bony union.  An April 2011 VA examination report states that the femur fracture was well healed with good alignment.  The Veteran's service and post-service treatment records and post-service VA examination reports, particularly a September 1963 surgical note and a March 1965 VA examination report, show that the femur fracture was well healed and that the Veteran had good movement.  The Board finds, therefore, that the Veteran does not have a false joint or nonunion of the femur as a residual of his service-connected disability.  Ratings of 60 and 80 percent are not warranted under DC 5255.  38 C.F.R. § 4.71a.  The Board will rate the right femur disability on the basis of slight, moderate, or marked disability of the hip or knee.

The standard ranges of motion of the hip are zero degrees extension, 125 degrees flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II.

At the March 2008 VA examination, the Veteran's right hip condition was found to be the result of his service-connected right femur fracture residuals.  The April 2011 VA examination report indicates that the right hip condition has been diagnosed by X-ray as degenerative arthritis.  

Degenerative arthritis is rated under DC 5003.  38 C.F.R. § 4.71a.  A rating under DC 5003 contemplates first applying relevant limitation of motion diagnostic codes before applying ratings from DC 5003. 

Three diagnostic codes pertain to limitation of hip motion.  38 C.F.R. § 4.71a.  A maximum 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees.  Id. at DC 5251.   Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires that flexion be limited to 30 degrees.  Id. at DC 5252.   Limitation of rotation of the thigh warrants a 10 percent rating when toe-out of the affected leg cannot be performed to more than 15 degrees.  Limitation of adduction of the thigh warrants a 10 percent rating when the legs cannot be crossed due to the limitation.  Limitation of abduction of the thigh warrants a 20 percent rating when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

At the March 2008 VA examination, the Veteran's extension was to 20 degrees, with pain beginning at 10 degrees.  His right thigh flexion was to 80 degrees, with pain beginning at 60 degrees.  The Veteran's external rotation, or "toe-out" ability, was to 40 degrees.  Right thigh abduction was to 40 degrees, with pain beginning at 30 degrees.  His right thigh adduction was to 25 degrees, with pain beginning at 10 degrees.  
At the April 2011 VA examination, the Veteran's extension was to 30 degrees.  His right thigh flexion was to 90 degrees.  The Veteran was able to "toe-out" to greater than 15 degrees.  Right thigh abduction was to 35 degrees.  The Veteran was able to cross his right leg over his left.  The Veteran was observed to grimace and guard in the last 10 degrees of thigh motion.  

There are no other measurements of range of motion in the record on appeal.

The criteria for a compensable rating under DCs 5251, 5252, and 5253 are not met.  Both VA examination reports show ranges of motion exceeding the minimums.  Even if the point at which pain begins is used as the maximum motion of the right hip, the criteria for a compensable rating are not met.  

The criteria for a rating in excess of 10 percent are not met under DC 5003 either.  As will be discussed further in regards to the right knee, the Veteran does not have service-connected degenerative arthritic involvement of 2 or more joints for a compensable rating under DC 5003.  Thus, a rating in excess of 10 percent is not warranted under DC 5003.  

The Board finds that the Veteran's right femur fracture residuals have resulted in no more than "slight" disability of the right hip.  The Veteran exceeds the compensable ranges of motion for the right hip in every plane of motion.  The Veteran does have some objective evidence of painful motion.  This is compensated by assignment of the minimum compensable rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  The Board concludes that a higher rating is not warranted based on hip disability associated with the right femur fracture residuals.

The Board also finds that the Veteran does not have right knee disability as a result of his right femur fracture residuals.  The Veteran was denied service connection for a right knee disability in a February 1963 rating decision.  The Veteran had a right knee injury resulting in a meniscectomy during high school and prior to entrance to service.  The Veteran has not challenged this decision or indicated that he wanted to reopen the claim for service connection for the right knee.  The evidence does not show that any complaints related to the right knee are in any way related to the service-connected right femur fracture residuals.  The Veteran was diagnosed with degenerative arthritis of the right knee at the March 2008 VA examination.  The examiner indicated that the left knee arthritis was most likely due to the aging process and a remote, pre-service knee injury.  The history taken conforms to the right, not left, knee.  As a result, the Board concludes that the meniscectomy and arthritis of the right knee are not components of the service-connected disability presently on appeal.  

There are no other disorders of the right knee of record.  An October 2010 VA primary care note indicates that the Veteran had an abnormal gait, but the description of symptoms indicates that the Veteran was complaining of bilateral calf pain and the assessment portion discusses diabetes mellitus and peripheral vascular disease, not a right knee disorder.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating for right femur fracture residuals claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Left Radius and Ulna Styloid Fracture Residuals

The Veteran's left forearm disability is presently rated as 10 percent disabling under DC 5213.  38 C.F.R. § 4.71a.

Ratings for the elbow and forearm are determined in part by whether the disability effects either the major or minor arm.  Id.  Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69 (2013).  Only one hand is considered dominant. The evidence of record establishes that the Veteran is right-handed, and as such, minor arm disability ratings are applicable.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  38 C.F.R. § 4.71a.  Normal forearm supination is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I (2013).  Normal forearm pronation is from 0 degrees to 80 degrees.  Id.  

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, or with motion lost beyond the middle of arc is rated 20 percent disabling for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, or with the hand fixed in full pronation, is rated 20 percent disabling for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 30 percent disabling for the minor side.  38 C.F.R. § 4.71a.

The Veteran underwent a March 2008 VA examination in conjunction with this claim.  No measurements of supination or pronation were made.

The Veteran underwent a second VA examination in April 2011.  At that time, the Veteran had pronation from 0 to 60 degrees and supination from 0 to 30 degrees.  The examiner indicated that there were no additional limitations after three repetitions.  

There are no additional range of motion findings from the period on appeal.

The Board finds that the Veteran's left radius and ulnar fracture residuals are manifest with pronation with motion lost beyond the last quarter of arc.  The full range of pronation is 80 degrees.  The last quarter of arc is, therefore, beyond 60 degrees.  The Board concludes that a 20 percent rating is warranted under DC 5213 throughout the period on appeal.

The Board also concludes that, although the Veteran has loss of supination beyond 30 degrees, a separate rating is not warranted under DC 5213.  Where the rating schedule does not provide separate diagnostic codes for limitation of motion of a joint in different planes or in the same plane, but generically rates all limitation of motion ratings under a single diagnostic code, only one such rating may be applied.  Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013).  Thus, even though the Veteran may have also met the criteria for a compensable rating under loss of supination, a separate rating cannot be awarded.  The Board assigns the higher rating for limitation of pronation instead.  

The Board has also considered other, potentially applicable diagnostic codes.  

The Veteran's primary complaint arises from difficulty in use of his left wrist, such as stiffness, weakness, and pain.  See, e.g., March 2008 and April 2011 VA examination reports.  

DC 5215 provides a 10 percent rating for the minor wrist when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is the only rating available under this code.  The March 2008 VA examination report indicates that the Veteran had palmar flexion to 60 degrees, with pain beginning at 40 degrees, and dorsiflexion to 40 degrees, with pain beginning at 20 degrees.  No additional limitation was found on repetitive testing.  The April 2011 VA examination report indicates that the Veteran had palmar flexion to 70 degrees and dorsiflexion to 50 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion but also concluded that there were no additional limitations after three repetitions.  The Board finds that the Veteran's wrist movements greatly exceed the compensable standard for limitation of wrist motion.  Even when considering painful motion, the March 2008 findings show that pain begin after wrist movement passed the compensable threshold in both palmar flexion and dorsiflexion.  A compensable rating under DC 5215 is not warranted.  

DCs 5210, 5211, and 5212 concern various ratings for disorders of the radius and ulna.  38 C.F.R. § 4.71a.  DC 5210 rates nonunion of the radius and ulna with a flail false joint.  The Veteran has a reunited radius fracture and there is no indication in the record, from evidence developed in conjunction with the current claim or historically, that the Veteran has a flail false joint.  DC 5210 is not for application.
DC 5211 rates impairment of the ulna based on nonunion and malunion.  38 C.F.R. § 4.71a.  The record shows that the Veteran has an ununited fracture of the left ulnar styloid process as part of his service-connected disability.  An ununited fracture is equivalent to nonunion.  To warrant a rating under DC 5211, there must be a nonunion in the upper half with false movement.  Within the context of DC 5211, "upper" and "lower" are equivalent to proximal and distal.  The Veteran has only nonunion in the ulnar styloid process, which is located in the wrist and is, therefore, distal.  A rating under DC 5211 is not warranted.  The Board notes that the rating criteria for DC 5211 contemplate nonunion in the lower half as part of a 20 percent rating.  The Board has already assigned a 20 percent rating based on limitation of pronation.  Thus, the Veteran is already in receipt of an equivalent, more analogous rating under DC 5213.  The left ulnar styloid process fracture is not productive of any symptomatology distinct from painful and limited motion, which is adequately rated under DC 5213.  Separate conditions should not be separately rated unless they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board cannot discern any manifestations resulting from the ulnar styloid process fracture distinct from the limitation of motion that would merit a separate rating under DC 5211.  A rating under DC 5211 is not warranted.  

DC 5212 rates impairment of the radius based on nonunion and malunion.  38 C.F.R. § 4.71a.  Similar to DC 5211, a rating under DC 5212 requires nonunion in the lower half of the radius with false movement.  According to the Veteran's service and post-service treatment records and VA examination reports, the radius fracture healed; thus there is no nonunion.  A rating under DC 5212 is not warranted.  

Several diagnostic codes rate disability at the elbow level.  See 38 C.F.R. § 4.71a, DCs 5205-5209.  The Veteran has not testified as to any manifestations of disability at the elbow level.  The April 2011 VA examination report indicates extension to 0 degrees and flexion to 140 degrees, without any indication of pain or painful motion of the left elbow.  The Veteran has not been found to have a flail joint of the elbow.  DCs 5205 to 5209 are not analogous to the Veteran's disability and are not for application.  

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999).  The Veteran had retained wrist movements in dorsiflexion, palmar flexion, radial deviation and ulnar deviation at the March 2008 and April 2011 VA examinations.  The Board finds that the Veteran's left forearm disability is not manifested by ankylosis of the wrist.

The Veteran was also found to have degenerative changes in his left wrist by X-ray at the April 2011 VA examination.  Ratings for degenerative arthritis are assigned only when ratings under relevant limitation of motion codes are not compensable.  38 C.F.R. § 4.71a, DC 5003.  The Board has awarded a 20 percent rating above based on limitation of pronation.  The Board concludes that a rating under DC 5003 is not warranted.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's left radius and ulna fracture residuals are manifested by limitation of supination with motion lost beyond the last quarter arc.  Otherwise, the preponderance of the evidence does not support findings that the schedular criteria are met for ratings in excess of 20 percent under any other applicable diagnostic code.  The Board resolves reasonable doubt in favor of the Veteran only in assigning a 20 percent rating under DC 5213, but otherwise, the benefit-of-the-doubt doctrine is inapplicable and higher ratings are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 10 percent for right femur fracture residuals and in excess of 20 percent for left radius and ulna styloid fracture residuals have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the right femur fracture residuals and 20 percent for left radius and ulna styloid fracture residuals are not inadequate.  The Veteran's complaints regarding both disabilities are confined to pain, weakness, stiffness, and lack of endurance.  These complaints are fully encompassed by the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 207.  The Veteran's complaints of limping have not been discussed because the Board has found these complaints to be not credible in the Service Connection section above.  In sum, the Veteran does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  



As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a discogenic degenerative change of the lumbar spine, to include as secondary to the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, is denied. 

Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, is denied. 

Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a fracture to the right femur, post internal fixation with removal of an intramedullary rod, to include pain in the right hip, is denied. 

Entitlement to a disability rating of 20 percent, but no higher, for the service-connected residuals of a fracture to the left radius, post internal fixation with limitation of supination and un-united fracture, left ulnar styloid, is granted.



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


